April 03, 2009


Mr. Craig A. Morgan
Attorney at Law
718 Sunfish
Austin, TX 78734

Mr. Michael T. Kiesel
422 East Harrison
Harlingen, TX 78550
Mr. Ernesto Gamez Jr.
Law Offices of Ernesto Gamez, Jr.
777 E. Harrison
Brownsville, TX 78520

Mr. Roger W. Hughes
Adams & Graham, L.L.P.
P. O. Drawer 1429
Harlingen, TX 78551-1429

RE:   Case Number:  06-0875
      Court of Appeals Number:  13-04-00638-CV
      Trial Court Number:  2003-01-251-G

Style:      FORD MOTOR COMPANY
      v.
      EZEQUIEL CASTILLO, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Michael W. Eady|
|   |                   |
|   |Ms. Cathy Wilborn  |
|   |Ms. Aurora De La   |
|   |Garza              |